Ludeling, C. J.
A collision occurred between the schooner Ladies’ Delight and the steamer Louise, in February, 1867, in Lake Pontchartrain. The owner of the Ladies’ Delight sued the owner of the steamer for damages.
The evidence shows that the schooner ran into the steamer amidships ; that the starboard wheel of the steamer passed over the bowsprit and bow of the schooner, and that the latter sunk. The-night. *626was dark and the schooner carried no lights, until she spied the Louise, when she showed a white light in front, while the steamer showed all the lights required by law. The officers of the steamer swear that they saw the light shown by the schooner, but that they could not tell the course of the craft carrying it until it was too late to prevent the schooner running into the steamer. They swear further that had the Ladies’ Delight carried the colored lights required by Congress, any seaman could have known the course of the vessel and have avoided colliding. Acts of twenty-ninth April, 1864. And they swear further that before the schooner struck the steamer the engine of the steamer was stopped.
Unless we reject the testimony of the officers of the Louise, we are bound to acquit them of all responsibility for the collision, and we see nothing in the record to impeach their veracity.
It is therefore ordered and adjudged that the judgment of the district court be avoided and annulled; that the verdict of the jury be set aside, and that there be judgment in favor of the defendant, rejecting the plaintiff’s demand, with costs of both courts.